Citation Nr: 0115456	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-08 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

Entitlement to restoration of a 10 percent evaluation for 
postoperative residuals of tailor's bunionectomy of the left 
foot, and entitlement to an increased evaluation for this 
condition.

Entitlement to an increased (compensable) evaluation for 
postoperative residuals of tailor's bunionectomy of the right 
foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1974 to September 
1980.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1999 RO rating decision that reduced the 
evaluation for postoperative residuals of tailor's 
bunionectomy of the left foot from 10 to 0 percent and denied 
an increased (compensable) evaluation for residuals of 
tailor's bunionectomy of the right foot.  The Board has 
classified the issues as shown on the first page of this 
decision.


FINDINGS OF FACT

1.  The April 1999 RO rating decision reducing the rating for 
postoperative residuals of tailor's bunionectomy of the left 
foot from 10 to 0 percent did not consider required 
regulatory provisions and denied the veteran due process.

2.  The left foot condition is manifested primarily by X-ray 
findings of degenerative arthritis with spurring and a healed 
5th distal metatarsal fracture, an unsightly scar, and 
painful motion that produce no more than moderate functional 
impairment.

3.  The right foot condition is manifested primarily by X-ray 
findings of degenerative arthritis with spurring and a healed 
5th distal metatarsal fracture, an unsightly scar, and 
painful motion that produce moderate functional impairment; 
symptoms that produce more than moderate functional 
impairment are not found.


CONCLUSIONS OF LAW

1.  The April 1999 RO rating decision reducing the evaluation 
for postoperative residuals of tailor's bunionectomy of the 
left foot from 10 to 0 percent is void ab initio and the 
criteria for restoration of the 10 percent rating for this 
condition are met; the criteria for a rating in excess of 
10 percent are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.344, 4.7, 4.40, 4.45, 4.71a, Codes 5003, 5284 
(2000).

2.  The criteria for a 10 percent rating for postoperative 
residuals of tailor's bunionectomy of the right foot are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Codes 5003, 5284 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


A.  Factual Background

The veteran had active service from May 1974 to September 
1980.

Service medical records show that the veteran underwent 
bilateral 5th metatarsal head dorsomedial displacement 
osteotomies in February 1979.  The diagnosis was bilateral 
tailor's bunions.

The veteran underwent a VA medical examination in February 
1984.  He complained of the inability to stand for more than 
15 to 20 minutes because of painful feet.  There were one 
inch scars over the lateral portions of the heads of both 5th 
metatarsals.  The scars caused a "dull ache."  Initially, 
the veteran stated that he could not stand on his toes, but 
when encouraged to do so he succeeded in accomplishing 
walking on his toes without difficulty.  He also squatted 
without difficulty.  X-rays of the feet showed a healed 
oblique fracture in the distal third of the right 5th 
metatarsal in satisfactory alignment.  There was an ununited 
fracture in the distal third of the left 5th metatarsal with 
fragments in satisfactory alignment.  There did not appear to 
be bony union, but fibrous union was not excluded.  The 
diagnosis was postoperative tailor's bunionectomies, minimal 
residuals.

A March 1984 RO rating decision granted service connection 
for postoperative residuals of tailor's bunionectomies and 
assigned a 0 percent rating, effective from August 1983.  A 
March 1986 RO rating decision assigned a separate evaluation 
of 10 percent for postoperative residuals of bunionectomy of 
the left foot and a separate 0 percent evaluation for the 
postoperative residuals of bunionectomy of the right foot in 
lieu of the single 0 percent evaluation for the bilateral 
condition.  The 10 percent evaluation was effective from May 
1985 and the 0 percent evaluation was effective from August 
1983.  These evaluations remained unchanged until the April 
1999 RO rating decision reduced the evaluation for the left 
foot condition from 10 to 0 percent, effective from January 
1999.  

VA medical records show that the veteran was treated and 
evaluated for foot problems in the 1990's.  The more salient 
medical reports with regard to the claims being discussed in 
this appeal are considered below.  The reports of the 
veteran's outpatient treatment show that he was seen 
primarily for conditions other than the foot conditions.

VA X-rays of the veteran's feet in August 1996 revealed some 
bunion-like prominence of the first metatarsal head and 
healed previous distal metatarsal fracture of the 5th 
metatarsal in good position in the left foot.  There was 
healed previous distal metatarsal fracture of the 5th 
metatarsal in good position in the right foot.  There was 
calcaneal spurring, bilaterally.

The veteran underwent a VA medical examination in September 
1996.  He complained of pain in both feet, worse in the left, 
after standing for a prolonged period.  He complained of 
occasional swelling of the left foot and of left side 
limping.  His posture was fairly normal.  He had trouble 
standing or rising up on his toes.  Appearance and function 
of the feet seemed good.  There was no deformity of the feet 
other than scars.  There was a 2 centimeter scar along the 
lateral 5th metatarsal area of the right foot that was 
nontender and nonadhesive.  The left foot scar was 4 
centimeters in length, and was nontender and nonadhesive.  
The veteran could not walk on his toes because of pain.  He 
walked with a slight limp on the left side.  X-rays of the 
feet were reviewed.  The diagnosis was history of 
bunionectomy, bilateral, with calcaneal spur formation.

The veteran underwent additional VA examination of his feet 
in January 1999.  He complained of pain in both feet, worse 
in the left, after prolonged standing.  He complained of 
occasional slight swelling and discoloration in the left 
foot.  He complained of occasionally limping on the left 
foot.  His gait was normal.  He could not walk on his toes 
because "it (was) too painful."  He walked on his heels 
with no problem.  He walked on the side of his feet with pain 
in the left foot.  Pulses of the feet were good.  The color 
of the feet was good.  The skin looked normal.  Reflexes were 
normal at the ankles.  Warmth was normal.  There was no 
deformity of the right foot.  He was tender over the 5th 
metatarsal of the right foot.  He had a 2 centimeters in 
length and 1/4 centimeter wide scar that was unsightly and 
nontender lateral to the right 5th metatarsal.  There was no 
deformity and no swelling of the left foot.  He was tender 
over the 5th metatarsal bone of the left foot.  He had an 8 
centimeters in length and 1/2 centimeter wide scar that was 
unsightly and nontender lateral to the 5th metatarsal of the 
left foot.  X-rays of the feet revealed mild degenerative 
changes about the feet with calcaneal spurring, deformity of 
both 5th metatarsals consistent with healed fractures, and no 
nonunion.  The diagnosis was status post bilateral 
bunionectomy, 5th metatarsals, with tenderness and unsightly 
scars of both feet.

A review of the April 1999 RO rating decision shows that the 
evaluation for the postoperative residuals of tailor's 
bunionectomy of the left foot was reduced from 10 to 0 
percent based primarily on the report of the veteran's VA 
medical examination in January 1999.  This rating decision 
did not consider the evidence of record at the time of the 
March 1986 RO rating decision.  A review of the notices and 
statement of the case sent to the veteran do not discuss the 
provisions of 38 C.F.R. § 3.344 (2000).




B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  The Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's claims for restoration of a 
10 percent evaluation for postoperative residuals of tailor's 
bunionectomy of the left foot, and entitlement to an 
increased evaluation for this condition; and entitlement to 
an increased (compensable) evaluation for postoperative 
residuals of tailor's bunionectomy of the right foot.  In a 
June 1998 letter, the RO notified the veteran of his right to 
submit additional evidence and requested information on any 
treatment for his foot conditions.  There is no identified 
evidence not accounted for and an examination has been 
performed with regard to the veteran's claims.  The veteran 
and his representative have been provided with a statement of 
the case that discusses the pertinent evidence, and the laws 
and regulations related to the veteran's claims, and which 
essentially notifies the veteran of the evidence needed to 
prevail on his claims.  Additionally, the Board is 
essentially resolving the claims in favor of the veteran.  
Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims, and that there is no prejudice 
to him by appellate consideration of the claims at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history [38 C.F.R. § 4.41], where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

The evidence indicates that the veteran has degenerative 
arthritis with spurring of the feet.  The evidence does not 
disassociate this condition from the service-connected 
residuals of bunionectomies of the feet, and the Board 
concedes service connection for this condition.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

Moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent rating requires moderately severe 
residuals.  Severe residuals of foot injuries warrant a 
30 percent evaluation.  A 40 percent evaluation requires that 
the residuals be so severe as to result in actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Code 5284.

The provisions of 38 C.F.R. § 3.344(a) and (b) are applicable 
in rating reductions for disabilities that have 
"stabilized" over a period of 5 or more years.  In such 
cases, the evidence of record at the time of the reduction 
decision must demonstrate a sustained and material 
improvement based on the entire record of pertinent medical 
evidence.  Lehman v. Derwinski, 1 Vet. App. 339 (1991).  
Moreover, if the evidence of record casts a doubt upon a 
reduction in the rating decision, then the proposed reduction 
will be suspended for one to two years until a reexamination 
is performed; the RO will re-interpret the record in light of 
the veteran's entire medical history, with emphasis upon the 
most recent history.  

Rating agencies will handle cases affected by change of 
medical findings or diagnosis so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic depressive 
or other psychotic reaction, epilepsy, psychoneurotic 
reaction, arteriosclerotic heart disease, bronchial asthma, 
gastric or duodenal ulcer, many skin diseases, etc. will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Moreover, though material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a) (2000).

If doubt remains, after according due consideration to all 
the evidence developed by the several items discussed in 
paragraph (a) of this section, the rating agency will 
continue the rating in effect, citing the former diagnosis 
with the new diagnosis in parentheses, and following the 
appropriate code there will be added the reference "Rating 
continued pending reexamination.........months from this date, 
§ 3.344."  The rating agency will determine on the basis of 
the facts in each individual case whether 18, 24 or 30 months 
will be allowed to elapse before the reexamination will be 
made.  38 C.F.R. § 3.344(b) (2000).

Initially, the Board notes that the provisions of 38 C.F.R. 
§ 3.344 are applicable to the issue of entitlement to 
restoration of a 10 percent rating for the postoperative 
residuals of tailor's bunionectomy of the left foot.  The 
evidence shows that the 10 percent rating for this condition 
was in effect from 1985 to 1999, which is more than 5 years.  
The duration of a rating is measured from the effective date 
of assignment to the effective date of actual reduction.  
Brown v. Brown, 5 Vet. App. 413 (1993).

A review of the April 1999 RO rating indicates that the RO 
reduced the evaluation for the postoperative residuals of 
tailor's bunionectomy of the left foot from 10 to 0 percent 
based primarily on the findings of the January 1999 VA 
medical examination.  This rating decision and the notices to 
the veteran concerning the reduction in the evaluation of 
this condition do not reflect consideration of the provisions 
of 38 C.F.R. § 3.344, whether the disability rating reduction 
was based on an examination that was at least as full and 
complete as the evidence used to assign the 10 percent 
rating, and makes no reference to the discussion of the 
veteran's medical history to determine whether the condition 
had undergone sustained and material improvement.  Under the 
circumstances, the April 1999 RO rating decision denied the 
veteran due process and is void ab initio.  Hayes v. Brown, 9 
Vet. App. 67 (1996); Kitchens v. Brown, 7 Vet. App. 320 
(1995).

A review of the evidence shows that the veteran's left foot 
condition is manifested primarily by X-ray findings of 
degenerative arthritis with spurring and a healed 5th distal 
metatarsal fracture, an asymptomatic scar, and painful motion 
that produce no more than moderate functional impairment.  
While the left foot scar is unsightly, this manifestation 
does not warrant the assignment of a separate evaluation for 
the scar under diagnostic codes 7803, 7804 or 7805 because it 
is not tender and painful, or superficial and poorly 
nourished with ulceration.  Nor does it affect the motion of 
a body part.  The left foot findings support the assignment 
of a 10 percent rating for the postoperative residuals of 
tailor's bunionectomy of the left foot under the provisions 
of diagnostic code 5284 with consideration of the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 in accordance with the holding 
of the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The evidence, however, does not show symptoms of the left 
foot condition which produce more than moderate functional 
impairment.

The evidence shows that the right foot condition is also 
manifested primarily by X-ray findings of degenerative 
arthritis with spurring and a healed distal 5th metatarsal 
fracture, an unsightly scar, and painful motion that produce 
moderate functional impairment.  The unsightly scar does not 
warrant a separate evaluation for the reasons noted in the 
above paragraph.  Hence, a 10 percent evaluation for the 
right foot condition is also warranted under diagnostic code 
5284 with consideration of the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, as above.  The evidence also supports the 
assignment of a 10 percent evaluation for arthritis of the 
feet under diagnostic code 5003, based on arthritis affecting 
2 minor joint groups without limitation of motion, but this 
evaluation may not be assigned simultaneously with the 
10 percent ratings under diagnostic code 5284, because both 
diagnostic codes evaluate the same impairment in this case.  
38 C.F.R. § 4.14 (2000).  Hence, it is to the advantage of 
the veteran to assign the ratings under diagnostic code 5284.  
The evidence does not show that the right foot symptoms 
produce more than moderate functional impairment.

After consideration of all the evidence, the Board finds that 
the 10 percent evaluation for the left foot condition should 
be restored because the April 1999 RO rating decision that 
reduced the evaluation to zero percent was void ab initio.  
The Board also finds that the evidence supports the 
assignment of an increased evaluation of 10 percent for the 
right foot condition, but that the preponderance of the 
evidence is against the assignment of ratings higher than 
10 percent for the post operative residuals of tailor's 
bunionectomies of the feet.  Since the preponderance of the 
evidence is against the claims for the assignment of ratings 
in excess of 10 percent for the right and left foot 
conditions, the benefit of the doubt doctrine is not for 
application with regard to these matters.  VCAA, Pub. L. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified as amended 
at 38 C.F.R. § 5107); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Restoration of a 10 percent evaluation for postoperative 
residuals of tailor's bunionectomy of the left foot is 
granted; entitlement to a rating in excess of 10 percent for 
this condition is denied.

An increased evaluation of 10 percent for postoperative 
residuals of tailor's bunionectomy of the right foot is 
granted, subject to the regulations applicable to the payment 
of monetary benefits.




		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals



 

